Exhibit 10.2

GUARANTY

This GUARANTY (this “Guaranty”) is executed as of April 25, 2014, 2014, by
BLACKSTONE MORTGAGE TRUST, INC., a Maryland corporation (“Guarantor”), for the
benefit of GOLDMAN SACHS BANK USA, a New York state member bank, having an
address at 6011 Connection Drive Irving, Texas 75039 (“Buyer”). Any capitalized
term utilized herein shall have the meaning as specified in the Repurchase
Agreement (as defined below), unless such term is otherwise specifically defined
herein.

W I T N E S E T H :

WHEREAS, Buyer and 643 Single Family Finco 2014, LLC, a Delaware limited
liability company (“Seller”), entered into that certain Master Repurchase
Agreement dated as of the date hereof (as the same may be amended, modified
and/or restated, the “Repurchase Agreement”);

WHEREAS, Guarantor directly or indirectly owns 100% of the membership interests
in Seller, and Guarantor will derive benefits, directly and indirectly, from the
execution, delivery and performance by Seller of the Transaction Documents and
the transactions contemplated by the Repurchase Agreement; and

WHEREAS, it is a condition precedent to the Repurchase Agreement and the
consummation of the Transactions thereunder that Guarantor execute and deliver
this Guaranty for the benefit of Buyer.

NOW, THEREFORE, for good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, Guarantor does hereby agree as
follows:

ARTICLE I

NATURE AND SCOPE OF GUARANTY

1.1 Guaranty of Obligation. Subject to the terms hereof, Guarantor hereby
irrevocably and unconditionally guarantees to Buyer and its successors and
assigns as a primary obligor the payment and performance of the Guaranteed
Obligations (as herein defined) as and when the same shall be due and payable.

1.2 Definition of Guaranteed Obligations. As used herein, the term “Guaranteed
Obligations” means:

(a) the prompt and complete payment of the aggregate Repurchase Price with
respect to the Purchased Loans on the respective Repurchase Dates therefor and
all other amounts due under the Transaction Documents (including post-default or
post-petition Price Differential, when and as payable under the Repurchase
Agreement) irrespective of whether such obligations are direct or indirect,
absolute or contingent, matured or unmatured (the “Repurchase Obligations”);
provided, however, the maximum aggregate sum of the Guaranteed Obligations
described in this Section 1.2(a) to be paid by Guarantor shall not exceed an
amount equal to fifty percent (50%) of the aggregate outstanding Repurchase
Price of all Purchased Loans then subject to a Transaction under the Repurchase
Agreement, measured at the time the Guaranteed Obligations described in this
Section 1.2(a) become due and payable;

 

- 1 -



--------------------------------------------------------------------------------

(b) any obligations or liabilities of Seller to Buyer arising under the
Transaction Documents to the extent of actual loss, cost or expense incurred by
Buyer (including attorneys’ fees and costs reasonably incurred) (collectively,
“Damages”) resulting solely from any of the following:

(i) any fraud or intentional misrepresentation committed by Seller, Guarantor or
any of their respective Affiliates in connection with the execution and delivery
of this Guaranty, the Repurchase Agreement, or any of the other Transaction
Documents, or any certificate, report, financial statement or other instrument
or document furnished to Buyer at the time of the closing of the Repurchase
Agreement or during the term of the Repurchase Agreement;

(ii) the misappropriation or intentional misapplication by Seller, Guarantor or
any of their respective Affiliates of any Income, reserves or escrows related to
the Purchased Loans to the extent collected by any of them or any agent thereof
and not applied in accordance with the Repurchase Agreement;

(iii)(A) the creation or incurrence of any lien by Seller, Guarantor or any of
their respective Affiliates on any Purchased Loan unless permitted under the
Repurchase Agreement, (B) any Change of Control in violation of the Repurchase
Agreement, (C) any transfer, assignment or sale of any Purchased Loan in
violation of the Repurchase Agreement, (D) any Significant Modification to a
Purchased Loan that is not permitted under the Repurchase Agreement or (E) the
material breach of any material separateness covenants contained in the
Repurchase Agreement, in each case, in violation of the applicable covenant set
forth in the Repurchase Agreement; and

(iv) during the continuance of an Event of Default, any distribution by Seller
to its equityholders in violation of the Repurchase Agreement and, in the case
of such a violation, only to the extent of such distribution; and

(c) any and all Repurchase Obligations in the event that an Act of Insolvency of
Seller shall occur that results from the Seller making a voluntary filing under
the Bankruptcy Code or similar federal or state law, or any joining or colluding
by Seller, Guarantor or any of their Affiliates in the filing of an involuntary
filing against Seller under the Bankruptcy Code or similar federal or state law.

(d) the payment by Seller to Buyer of the Commitment Fee as and when such
Commitment Fee is due pursuant to the Fee Letter.

1.3 Nature of Guaranty. This Guaranty is an irrevocable, absolute, continuing
guaranty of payment and performance and not a guaranty of collection. This
Guaranty may not be revoked by Guarantor and shall continue to be effective with
respect to any Guaranteed Obligations arising or created after any attempted
revocation by Guarantor. This Guaranty may be enforced by Buyer and any
subsequent assignee of Buyer permitted under the Repurchase Agreement and shall
not be discharged by such permitted assignment or negotiation of all or part
thereof.

 

- 2 -



--------------------------------------------------------------------------------

1.4 Guaranteed Obligations Not Reduced by Offset. The Guaranteed Obligations and
the liabilities and obligations of Guarantor to Buyer hereunder, shall not be
reduced, discharged or released because or by reason of any existing or future
offset, claim or defense of Seller, or any other party, against Buyer or against
payment of the Guaranteed Obligations, other than payment of the Guaranteed
Obligations, whether such offset, claim or defense arises in connection with the
Guaranteed Obligations (or the transactions creating the Guaranteed Obligations)
or otherwise.

1.5 Payment By Guarantor. If all or any part of the Guaranteed Obligations shall
not be punctually paid, whether on demand, maturity, acceleration or otherwise,
Guarantor shall, within five (5) Business Days after demand by Buyer, and
without presentment, protest, notice of protest, notice of non-payment, notice
of intention to accelerate the maturity, notice of acceleration of the maturity,
or any other notice whatsoever, but subject to the limitations set forth in
Section 1.2 hereof, pay in lawful money of the United States of America, the
amount then due on the Guaranteed Obligations to Buyer at Buyer’s address as set
forth herein. Such demand(s) may be made at any time coincident with or after
the time for payment of all or part of the Guaranteed Obligations pursuant to
the Repurchase Agreement. Such demand shall be deemed made, given and received
in accordance with the notice provisions hereof.

1.6 No Duty To Pursue Others. It shall not be necessary for Buyer (and Guarantor
hereby waives any rights which Guarantor may have to require Buyer), in order to
enforce the obligations of Guarantor hereunder, first to (i) institute suit or
exhaust its remedies against Seller or others liable on the Guaranteed
Obligations or any other person, (ii) enforce or exhaust Buyer’s rights against
any collateral which shall ever have been given to secure the Guaranteed
Obligations, (iii) join Seller or any others liable on the Guaranteed
Obligations in any action seeking to enforce this Guaranty or (iv) resort to any
other means of obtaining payment of the Guaranteed Obligations. Buyer shall not
be required to mitigate damages or take any other action to collect or enforce
the Guaranteed Obligations.

1.7 Waivers. Guarantor agrees to the provisions of the Transaction Documents,
and hereby waives notice of (i) any loans or advances made by Buyer to Seller or
any purchases of Purchased Loans made by Buyer from Seller, (ii) acceptance of
this Guaranty, (iii) any amendment or extension of the Repurchase Agreement or
of any other Transaction Documents, (iv) the execution and delivery by Seller
and Buyer of any other agreement or of Seller’s execution and delivery of any
other documents arising under the Transaction Documents or in connection with
the Guaranteed Obligations, (v) the occurrence of any breach by Seller or an
Event of Default under the Transaction Documents, (vi) Buyer’s transfer or
disposition of the Transaction Documents, or any part thereof, (vii) sale or
foreclosure (or posting or advertising for sale or foreclosure) of any
collateral for the Guaranteed Obligations, (viii) protest, proof of non-payment
or default by Seller, or (ix) any other action at any time taken or omitted by
Buyer, and, generally, except to the extent required by the terms hereof, all
other demands and notices of every kind in connection with this Guaranty, the
Transaction Documents, any documents or agreements evidencing, securing or
relating to any of the Guaranteed Obligations; provided, however, that the
foregoing shall not constitute a waiver by Guarantor of any notice that Buyer is
expressly required to provide to Seller or Guarantor or any other party pursuant
to the Transaction Documents.

 

- 3 -



--------------------------------------------------------------------------------

1.8 Payment of Expenses. In the event that Guarantor should breach or fail to
timely perform any provisions of this Guaranty, Guarantor shall, within five
(5) Business Days after demand by Buyer, pay Buyer all actual and reasonable
out-of-pocket costs and expenses (including court costs and reasonable
attorneys’ fees) incurred by Buyer in the enforcement hereof or the preservation
of Buyer’s rights hereunder. The covenant contained in this Section 1.8 shall
survive the payment and performance of the Guaranteed Obligations.

1.9 Effect of Bankruptcy. In the event that, pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law, or any
judgment, order or decision thereunder, Buyer must rescind or restore any
payment, or any part thereof, received by Buyer in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Buyer shall be without effect,
and this Guaranty shall remain in full force and effect. It is the intention of
Seller and Guarantor that Guarantor’s obligations hereunder shall not be
discharged except by Seller’s or Guarantor’s payment and performance of the
Guaranteed Obligations which is not so rescinded or Guarantor’s performance of
such obligations and then only to the extent of such performance.

1.10 Deferral of Subrogation, Reimbursement and Contribution. Notwithstanding
anything to the contrary contained in this Guaranty, Guarantor hereby
unconditionally and irrevocably defers until payment in full of the Guaranteed
Obligations any and all rights it may now or hereafter have under any agreement,
at law or in equity (including, without limitation, any law subrogating the
Guarantor to the rights of Buyer), to assert any claim against or seek
contribution, indemnification or any other form of reimbursement from Seller or
any other party liable for payment of any or all of the Guaranteed Obligations
for any payment made by Guarantor under or in connection with this Guaranty.

1.11 Seller. The term “Seller” as used herein shall include any new or successor
corporation, limited liability company, association, partnership (general or
limited), joint venture, trust or other individual or organization formed as a
result of any merger, reorganization, sale, transfer, devise, gift or bequest of
Seller or any interest in Seller.

ARTICLE II

EVENTS AND CIRCUMSTANCES NOT REDUCING

OR DISCHARGING GUARANTOR’S OBLIGATIONS

Guarantor hereby consents and agrees to each of the following, and agrees that
its obligations under this Guaranty shall not be released, diminished, impaired,
reduced or adversely affected by any of the following, except to the extent
required by the terms hereof, and waives any common law, equitable, statutory or
other rights (including without limitation, except to the extent required by the
terms hereof, rights to notice) which Guarantor might otherwise have as a result
of or in connection with any of the following:

 

- 4 -



--------------------------------------------------------------------------------

2.1 Modifications. Any renewal, extension, increase, modification, alteration or
rearrangement of all or any part of the Repurchase Agreement, the other
Transaction Documents, or any other document, instrument, contract or
understanding between Seller and Buyer, or any other parties, pertaining to the
Guaranteed Obligations, or any failure of Buyer to notify Guarantor of any such
action, except that the Guaranteed Obligations shall be modified to the extent
by which any of the foregoing expressly modifies or alters in writing the
Repurchase Obligations, obligations or liabilities of Seller or Damages.

2.2 Adjustment. Any adjustment, indulgence, forbearance or compromise that might
be granted or given by Buyer to Seller, except that the Guaranteed Obligations
shall be modified to the extent by which any of the foregoing expressly modifies
or alters in writing the Repurchase Obligations, obligations or liabilities of
Seller or Damages.

2.3 Condition of Seller or Guarantor. The insolvency, bankruptcy, arrangement,
adjustment, composition, liquidation, disability, dissolution or lack of power
of Seller, Guarantor or any other party at any time liable for the payment of
all or part of the Guaranteed Obligations or any dissolution of Seller or
Guarantor, or any sale, lease or transfer of any or all of the assets of Seller
or Guarantor, or any changes in the shareholders, partners or members of Seller
or Guarantor; or any reorganization of Seller or Guarantor.

2.4 Invalidity of Guaranteed Obligations. The invalidity, illegality or
unenforceability against Seller of all or any part of the Repurchase Agreement
or any document or agreement executed in connection with the Guaranteed
Obligations, for any reason whatsoever, including without limitation, the fact
that (i) the act of creating the Guaranteed Obligations or any part thereof is
ultra vires, (ii) the officers or representatives executing the Repurchase
Agreement or the other Transaction Documents or otherwise creating the
Guaranteed Obligations acted in excess of their authority, (iii) the Seller has
valid defenses (other than payment of the Guaranteed Obligations), claims or
offsets (whether at law, in equity or by agreement) which render the Guaranteed
Obligations wholly or partially uncollectible from Seller or (iv) the creation,
performance or repayment of the Guaranteed Obligations (or the execution,
delivery and performance of any document or instrument representing part of the
Guaranteed Obligations or executed in connection with the Guaranteed
Obligations, or given to secure the repayment of the Guaranteed Obligations) is
illegal, uncollectible or unenforceable.

2.5 Release of Obligors. Any full or partial release of the liability of Seller
on the Guaranteed Obligations, or any part thereof, or of any co-guarantors, or
any other person or entity now or hereafter liable, whether directly or
indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Guaranteed Obligations, or any part
thereof, except that the Guaranteed Obligations shall be modified to the extent
by which any of the foregoing expressly modifies or alters in writing the
Repurchase Obligations, obligations or liabilities of Seller or Damages, it
being recognized, acknowledged and agreed by Guarantor that Guarantor may be
required to pay the Guaranteed Obligations in full without assistance or support
of any other party, and Guarantor has not been induced to enter into this
Guaranty on the basis of a contemplation, belief, understanding or agreement, as
between Buyer and Guarantor, that other parties will be liable to pay or perform
the Guaranteed Obligations, or that Buyer will look to other parties to pay or
perform the obligations of Seller under the Repurchase Agreement or the other
Transaction Documents.

 

- 5 -



--------------------------------------------------------------------------------

2.6 Other Collateral. The taking or accepting of any other security, collateral
or guaranty, or other assurance of payment, for all or any part of the
Guaranteed Obligations, except to the extent by which the foregoing reduces the
amount of the Guaranteed Obligations, as agreed to by Buyer in writing.

2.7 Release of Collateral. Any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment (including without limitation
negligent, willful, unreasonable or unjustifiable impairment) by any party other
than Buyer or any of its Affiliates of any collateral, property or security at
any time existing in connection with, or assuring or securing payment of, all or
any part of the Guaranteed Obligations.

2.8 Care and Diligence. Except to the extent the same shall result from the
gross negligence, willful misconduct, bad faith, illegal acts or fraud of Buyer
or its Affiliates, the failure of Buyer or any other party to exercise diligence
or reasonable care in the preservation, protection, enforcement, sale or other
handling or treatment of all or any part of such collateral, property or
security, including but not limited to any neglect, delay, omission, failure or
refusal of Buyer (i) to take or prosecute any action for the collection of any
of the Guaranteed Obligations or (ii) to foreclose, or initiate any action to
foreclose, or, once commenced, prosecute to completion any action to foreclose
upon any security therefor, or (iii) to take or prosecute any action in
connection with any instrument or agreement evidencing or securing all or any
part of the Guaranteed Obligations.

2.9 Unenforceability. The fact that any collateral, security, security interest
or lien contemplated or intended to be given, created or granted as security for
the repayment of the Guaranteed Obligations, or any part thereof, shall not be
properly perfected or created, or shall prove to be unenforceable or subordinate
to any other security interest or lien, it being recognized and agreed as
between Buyer and Guarantor by Guarantor that it is not entering into this
Guaranty in reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectibility or value of any of the collateral for the
Guaranteed Obligations.

2.10 Merger. The reorganization, merger or consolidation of Seller into or with
any other corporation or entity.

2.11 Preference. Any payment by Seller to Buyer is held to constitute a
preference under bankruptcy laws, or for any reason Buyer is required to refund
such payment or pay such amount to Seller or someone else.

2.12 Other Actions Taken or Omitted. Except to the extent the same shall result
from the gross negligence, willful misconduct, bad faith, illegal acts or fraud
of Buyer or its Affiliates, any other action taken or omitted to be taken with
respect to the Transaction Documents, the Guaranteed Obligations, or the
security and collateral therefor, whether or not such action or omission
prejudices Guarantor or increases the likelihood that Guarantor will be required
to pay the Guaranteed Obligations pursuant to the terms hereof, it is the
unambiguous and unequivocal intention of Guarantor that Guarantor shall be
obligated to pay the Guaranteed Obligations when due, notwithstanding any
occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, which obligation shall be deemed satisfied only upon the full
and final payment and satisfaction of the Guaranteed Obligations.

 

- 6 -



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce Buyer to enter into the Transaction Documents, Guarantor represents
and warrants to Buyer as of the date hereof and at all times while the
Repurchase Agreement and any Transaction thereunder is in effect as follows:

3.1 Benefit. Guarantor has received, or will receive, indirect benefit from the
execution, delivery and performance by Seller of the Transaction Documents, and
the transactions contemplated therein.

3.2 Familiarity and Reliance. Guarantor is familiar with, and has independently
reviewed books and records regarding, the financial condition of Seller and is
familiar with the value of any and all collateral intended to be pledged as
security for the payment of the Guaranteed Obligations; however, as between
Buyer and Guarantor, Guarantor is not relying on such financial condition or the
collateral as an inducement to enter into this Guaranty.

3.3 No Representation By Buyer. Neither Buyer nor any other party on Buyer’s
behalf has made any representation, warranty or statement to Guarantor in order
to induce the Guarantor to execute this Guaranty.

3.4 Guarantor’s Financial Condition. As of the date hereof, and after giving
effect to this Guaranty and the contingent obligation evidenced hereby,
Guarantor is and will be solvent, and has and will have assets which, fairly
valued, exceed its obligations, liabilities (including contingent liabilities
fairly estimated) and debts, and has and will have property and assets
sufficient to satisfy and repay its obligations and liabilities, as and when the
same become due.

3.5 Legality. The execution, delivery and performance by Guarantor of this
Guaranty and of Guarantor’s obligations hereunder do not, and will not,
contravene or conflict with any law, statute or regulation whatsoever to which
Guarantor is subject or constitute a default (or an event which with notice or
lapse of time or both would constitute a default) under, or result in the breach
of, any material indenture, mortgage, deed of trust, charge, lien, or any
material contract, agreement or other material instrument to which Guarantor is
a party or which may be enforceable against Guarantor. This Guaranty is a legal
and binding obligation of Guarantor and is enforceable in accordance with its
terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to the enforcement of creditors’ rights and subject, as to
enforceability, to general principals of equity, regardless whether enforcement
is sought in a proceeding in equity or at law.

3.6 Survival. All representations and warranties made by Guarantor herein shall
survive until payment in full of the Guaranteed Obligations.

3.7 Organization. Guarantor has been duly organized or formed and is validly
existing and in good standing with requisite power and authority to own its
properties and to transact the businesses in which it is now engaged. Guarantor
is duly qualified to do business

 

- 7 -



--------------------------------------------------------------------------------

and is in good standing in each jurisdiction where it is required to be so
qualified in connection with its properties, businesses and operations except
where the failure to do same would not reasonably be expected to have a material
adverse effect thereon. Guarantor possesses all rights, licenses, permits and
authorizations, governmental or otherwise, necessary to entitle it to own its
properties and to transact the businesses in which it is now engaged, except
where the failure to do same would not reasonably be expected to have a material
adverse effect thereon.

3.8 No Investment Company. Guarantor is not an “investment company”, or a
company “controlled by an investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

ARTICLE IV

COVENANTS OF GUARANTOR

Guarantor covenants and agrees with Buyer that, until payment in full of all
Guaranteed Obligations:

4.1 [Reserved].

4.2 Litigation. Guarantor will promptly, and in any event within ten (10) days
after service of process on any of the following, give to Buyer notice of all
litigation, actions, suits, arbitrations, investigations (including, without
limitation, any of the foregoing which are pending or which are threatened in
writing) or other legal or arbitrable proceedings affecting Guarantor or any of
its Subsidiaries before any Governmental Authority that (i) questions or
challenges the validity or enforceability of the Guaranty, (ii) makes a claim or
claims against Guarantor in an aggregate amount greater than (a) $50,000,000 or
(b) three percent (3%) of the Tangible Net Worth of Guarantor or (iii) which,
individually or in the aggregate, if adversely determined could be reasonably
likely to have a Material Adverse Effect.

4.3 Existence, etc. Pursuant to the Transaction Documents, Guarantor will:

(a) preserve and maintain its legal existence and all of its material rights,
privileges, licenses and franchises;

(b) comply in all material respects with the requirements of applicable laws,
rules, regulations and orders of Governmental Authorities (including, without
limitation, all environmental laws);

(c) keep adequate records and books of account, in which complete entries will
be made in accordance with GAAP consistently applied;

(d) not change its jurisdiction of organization unless it shall have provided
Buyer at least ten (10) days’ prior written notice of such change;

(e) pay and discharge all material taxes, assessments and governmental charges
or levies imposed on it or on its income or profits or on any of its property
prior to the date on which penalties attach thereto, except for any such tax,

 

- 8 -



--------------------------------------------------------------------------------

assessment, charge or levy the payment of which is being contested in good faith
and by proper proceedings and against which adequate reserves are being
maintained; and

(f) permit representatives of Buyer, during normal business hours, to examine,
copy and make extracts from its books and records, to inspect any of its
properties, and to discuss its business and affairs with its officers, all to
the extent reasonably requested by Buyer.

4.4 Prohibition of Fundamental Changes. Guarantor shall not enter into any
transaction that would constitute a Change of Control, or liquidate, wind up or
dissolve itself (or suffer any liquidation, winding up or dissolution) or sell
all or substantially all of its assets.

4.5 Notices. Guarantor shall give notice to Buyer promptly upon Guarantor’s
receipt of notice or obtaining knowledge of the occurrence of any Default or
Event of Default.

4.6 Limitation on Distributions. After the occurrence and during the continuance
of any monetary Default or Event of Default, Guarantor shall not declare or make
any payment on account of, or set apart assets for, a sinking or other analogous
fund for the purchase, redemption, defeasance, retirement or other acquisition
of any equity interest of Guarantor, whether now or hereafter outstanding, or
make any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of Guarantor.

4.7 Financial Covenants. Guarantor covenants and agrees that:

(a) As of the fiscal quarter most recently ended, Guarantor satisfies the
following financial covenants (the “Guarantor Financial Covenants”):

(i) Minimum Fixed Charge Coverage Ratio. The ratio of (i) Guarantor’s EBITDA
during the previous four (4) fiscal quarters to (ii) Guarantor’s Fixed Charges
during the same such previous four (4) fiscal quarters shall not be less than
1.40 to 1.00 as determined as soon as practicable after the end of each fiscal
quarter, but in no event later than forty-five (45) days after the last day the
applicable fiscal quarter.

(ii) Minimum Tangible Net Worth. Guarantor’s Tangible Net Worth shall not fall
below the sum of (i) Nine Hundred Seventy-One Million Seven Hundred Thousand and
No/100 Dollars ($971,700,000.00) plus (ii) seventy-five percent (75%) of the net
cash proceeds of any equity issuance by Guarantor that occurs after the date
hereof.

(iii) Minimum Cash Liquidity. Guarantor’s Cash Liquidity shall not fall below
the greater of (i) ten million dollars ($10,000,000) or (ii) five percent
(5%) of Guarantor’s Recourse Indebtedness.

(iv) Maximum Indebtedness. The ratio, expressed as a percentage, the numerator
of which shall equal Guarantor’s and its Subsidiaries’ Indebtedness and the
denominator of which shall equal Guarantor’s and its Subsidiaries Total Assets,
shall not be greater than eighty three and a third percent (83.3333%).

 

- 9 -



--------------------------------------------------------------------------------

(b) The following capitalized terms in this Section 4.7 shall have the
respective meanings set forth below:

“Available Borrowing Capacity” shall mean, with respect to any Person, on any
date of determination, the total unrestricted borrowing capacity which may be
drawn (taking into account required reserves and discounts) upon by such Person
or its Subsidiaries, at such Person’s or its Subsidiaries’ sole discretion,
under committed credit facilities or repurchase agreements which provide
financing to such Person or its Subsidiaries.

“Cash Equivalents” shall mean, as of any date of determination, marketable
securities issued or directly and unconditionally guaranteed as to interest and
principal by the United States Government.

“Cash Liquidity” shall mean, with respect to any Person, on any date of
determination, the sum of (i) unrestricted cash, plus (ii) Available Borrowing
Capacity, plus (iii) Cash Equivalents.

“Consolidated Net Income” shall mean, with respect to any Person, for any
period, the amount of consolidated net income (or loss) of such Person and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP.

“EBITDA” shall mean, with respect to any Person, for any period, such Person’s
Consolidated Net Income, excluding the effects of such Person’s and its
Subsidiaries’ interest expense with respect to Indebtedness, taxes,
depreciation, amortization, asset write-ups or impairment charges, provisions
for loan losses, and changes in mark-to-market value(s) (both gains and losses)
of financial instruments and noncash compensation expenses, all determined on a
consolidated basis in accordance with GAAP.

“Fixed Charges” shall mean, with respect to any Person, for any period, the
amount of interest paid in cash with respect to Indebtedness as shown on such
Person’s consolidated statement of cash flow in accordance with GAAP as offset
by the amount of receipts pursuant to net receive interest rate swap agreements
of such Person and its consolidated Subsidiaries during the applicable period.

“Recourse Indebtedness” shall mean, with respect to any Person, on any date of
determination, the amount of Indebtedness for which such Person has recourse
liability (such as through a guarantee agreement), exclusive of any such
Indebtedness for which such recourse liability is limited to obligations
relating to or under agreements containing customary nonrecourse carve-outs.

“Tangible Net Worth” shall mean, with respect to any Person, on any date of
determination, all amounts which would be included under capital or
shareholder’s equity (or any like caption) on a balance sheet of such Person

 

- 10 -



--------------------------------------------------------------------------------

pursuant to GAAP, minus (a) amounts owing to such Person from any Affiliate
thereof, or from officers, employees, partners, members, directors, shareholders
or other Persons similarly affiliated with such Person or any Affiliate thereof,
(b) intangible assets, and (c) prepaid taxes and/or expenses, all on or as of
such date.

“Total Assets” shall mean, with respect to any Person, on any date of
determination, an amount equal to the aggregate book value of all assets owned
by such Person and the proportionate share of such Person of all assets owned by
Affiliates of such Person as consolidated in accordance with GAAP, less
(a) amounts owing to such Person from any Affiliate thereof, or from officers,
employees, partners, members, directors, shareholders or other Persons similarly
affiliated with such Person or any Affiliate thereof, (b) intangible assets, and
(c) prepaid taxes and expenses, all on or as of such date, and (d) the amount of
nonrecourse Indebtedness owing pursuant to securitization transactions such as a
REMIC securitization, a collateralized loan obligation transactions or other
similar securitizations.

(c) Within forty-five (45) days of the end of the first three fiscal quarters
and within ninety (90) days of the end of each fiscal year, Guarantor shall
deliver to Buyer a Financial Covenant Compliance Certificate setting forth the
calculation of each of the financial covenants set forth in Section 4.7(a)
above.

4.8 Voluntary or Collusive Filing. Guarantor shall not voluntarily file a case,
or join or collude with any Person in the filing of an involuntary case, in
respect of the Seller under the Bankruptcy Code.

4.9 Offset. The liabilities and obligations of the Guarantor to Buyer hereunder
shall not be reduced, discharged or released because of or by reason of any
existing or future right of offset, claim or defense (other than payment of the
Guaranteed Obligations) of Seller against Buyer, or any other party, or against
payment of the Guaranteed Obligations, whether such right of offset, claim or
defense arises in connection with the Guaranteed Obligations (or the
transactions creating the Guaranteed Obligations).

4.10 Dissolution. Guarantor shall not seek the dissolution, liquidation or
winding up, in whole or in part, of Seller.

ARTICLE V

SUBORDINATION OF CERTAIN INDEBTEDNESS

5.1 Subordination of All Guarantor Claims. As used herein, the term “Guarantor
Claims” shall mean all debts and liabilities of Seller to Guarantor arising as
the consequence of this Guaranty or the payment or other performance by
Guarantor hereunder, whether such debts and liabilities now exist or are
hereafter incurred or arise, or whether the obligations of Seller thereon be
direct, contingent, primary, secondary, several, joint and several, or
otherwise, and irrespective of whether such debts or liabilities be evidenced by
note, contract, open account, or otherwise, and irrespective of the person or
persons in whose favor such debts

 

- 11 -



--------------------------------------------------------------------------------

or liabilities may, at their inception, have been, or may hereafter be created,
or the manner in which they have been or may hereafter be acquired by Guarantor.
The Guarantor Claims shall include without limitation all rights and claims of
Guarantor against Seller (arising as a result of subrogation or otherwise) as a
result of Guarantor’s payment of all or a portion of the Guaranteed Obligations.
Upon the occurrence and during the continuance of an Event of Default, Guarantor
shall not receive or collect, directly or indirectly, from Seller or any other
party any amount upon the Guarantor Claims until payment in full of the
Guaranteed Obligations.

5.2 Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving Seller as debtor, Buyer shall have the right to prove its claim in any
such proceeding so as to establish its rights hereunder and receive directly
from the receiver, trustee or other court custodian dividends and payments which
would otherwise be payable upon Guarantor Claims. Guarantor agrees to pay over
to Buyer all such dividends and payments received by Guarantor to the extent
necessary to satisfy the Guaranteed Obligations. Upon payment in full of the
Guaranteed Obligations, to the extent of any unpaid Guarantor Claims, Guarantor
shall become subrogated to the rights of Buyer against Seller.

5.3 Payments Held in Trust. In the event that, notwithstanding anything to the
contrary in this Guaranty, Guarantor should receive any funds, payment, claim or
distribution which is prohibited by this Guaranty and which should have been
paid to or received by Buyer pursuant to the Transaction Documents, Guarantor
agrees to hold in trust for Buyer an amount equal to the amount of all funds,
payments, claims or distributions so received, and agrees to promptly pay such
amounts to Buyer.

5.4 Liens Subordinate. Guarantor agrees that any liens, security interests,
judgment liens, charges or other encumbrances in favor of Guarantor upon
Seller’s assets securing payment of the Guarantor Claims shall be and remain
inferior and subordinate to any liens, security interests, judgment liens,
charges or other encumbrances in favor of Buyer upon Seller’s assets securing
payment of the Guaranteed Obligations, regardless of whether such encumbrances
in favor of Guarantor or Buyer presently exist or are hereafter created or
attach. Without the prior written consent of Buyer, Guarantor shall not
(i) exercise or enforce any creditor’s right they may have against Seller, or
(ii) foreclose, repossess, sequester or otherwise take steps or institute any
action or proceedings (judicial or otherwise, including without limitation the
commencement of, or joinder in, any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any liens, mortgage, deeds
of trust, security interests, collateral rights, judgments or other encumbrances
on assets of Seller securing payment of the Guarantor Claims held by Guarantor.

ARTICLE VI

MISCELLANEOUS

6.1 Waiver. No failure to exercise, and no delay in exercising, on the part of
Buyer, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right. The rights of Buyer hereunder shall
be in addition to all other rights provided by law. No

 

- 12 -



--------------------------------------------------------------------------------

modification or waiver of any provision of this Guaranty, nor consent to
departure therefrom, shall be effective unless in writing and no such consent or
waiver shall extend beyond the particular case and purpose involved. No notice
or demand given in any case shall constitute a waiver of the right to take other
action in the same, similar or other instances without such notice or demand
(except to the extent such a notice or demand is required by the terms hereof).

6.2 Notices. All notices, consents, approvals and requests required or permitted
hereunder shall be given in writing and shall be effective for all purposes if
hand delivered or sent by (a) hand delivery, with proof of attempted delivery,
(b) certified or registered United States mail, postage prepaid, (c) expedited
prepaid delivery service, either commercial or United States Postal Service,
with proof of attempted delivery, or (d) by e-mail (with return receipt
requested), addressed as follows (or at such other address and person as shall
be designated from time to time by any party hereto, as the case may be, in a
written notice to the other parties hereto in the manner provided for in this
Section 6.2):

 

                If to Guarantor:     

345 Park Avenue

New York, New York 10154

Attention: Douglas Armer

Email: BXMTGoldmanSFRRepo@blackstone.com

                With a copy to:     

Ropes & Gray LLP

1211 Avenue of the Americas

New York, New York 10036

Attention: David C. Djaha

Email: david.djaha@ropesgray.com

                If to Buyer:     

Goldman Sachs Bank USA

6011 Connection Drive

Irving, Texas 75039

Attention: Henry Nguyen

Telephone: (972) 368-2324

E-Mail: gs-warehouselending@gs.com

                with a copy to:     

Goldman Sachs Mortgage Company

200 West Street

New York, New York 10282

Attention: Michelle Gill

Telephone: (212) 357-8721

E-Mail: michelle.gill@gs.com

                and:     

Dechert LLP

Cira Centre

2929 Arch Street

Philadelphia, Pennsylvania 19104

Attention: Richard D. Jones, Esq.

Telephone: (212) 698-3844

Email: richard.jones@dechert.com

 

- 13 -



--------------------------------------------------------------------------------

A notice shall be deemed to have been given: (a) in the case of hand delivery,
at the time of delivery, (b) in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day, (c) in the case of
expedited prepaid delivery upon the first attempted delivery on a Business Day;
or (d) in the case of e-mail, upon receipt. A party receiving a notice that does
not comply with the technical requirements for notice under this Section 6.2 may
elect to waive any deficiencies and treat the notice as having been properly
given.

6.3 Governing Law. This Guaranty shall be governed by, and construed in
accordance with, New York law.

6.4 SUBMISSION TO JURISDICTION; WAIVERS. EACH OF GUARANTOR AND, BY ITS
ACCEPTANCE OF THIS GUARANTY, BUYER, HEREBY IRREVOCABLY AND UNCONDITIONALLY:

(a) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS GUARANTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN
RESPECT THEREOF, TO THE EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK, SITTING IN NEW YORK COUNTY, THE FEDERAL COURTS OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS
FROM ANY THEREOF;

(b) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

(c) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
HEREIN OR AT SUCH OTHER ADDRESS OF WHICH THE OTHER PARTY HERETO SHALL HAVE BEEN
NOTIFIED; AND

(d) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

6.5 WAIVER OF JURY TRIAL. EACH OF GUARANTOR AND, BY ITS ACCEPTANCE OF THIS
GUARANTY, BUYER, HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED
HEREBY. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. ANY PARTY
IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER.

 

- 14 -



--------------------------------------------------------------------------------

6.6 Invalid Provisions. If any provision of this Guaranty is held to be illegal,
invalid, or unenforceable under present or future laws effective during the term
of this Guaranty, such provision shall be fully severable and this Guaranty
shall be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part of this Guaranty, and the remaining
provisions of this Guaranty shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

6.7 Amendments. This Guaranty may be amended only by an instrument in writing
executed by Guarantor and Buyer.

6.8 Parties Bound; Assignment. This Guaranty shall be binding upon and inure to
the benefit of the parties hereto and their respective successors, assigns and
legal representatives; provided, however, that (i) Guarantor may not, without
the prior written consent of Buyer, assign any of their rights, powers, duties
or obligations hereunder, and (ii) Buyer may assign its rights, powers, duties
and obligation hereunder in connection with a permitted assignment by Buyer
under the Repurchase Agreement.

6.9 Headings. Section headings are for convenience of reference only and shall
in no way affect the interpretation of this Guaranty.

6.10 Recitals. The recital and introductory paragraphs hereof are a part hereof,
form a basis for this Guaranty and shall be considered prima facie evidence of
the facts and documents referred to therein.

6.11 Counterparts. This Guaranty may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument, and
any of the parties hereto may execute this Repurchase Agreement by signing any
such counterpart.

6.12 Rights and Remedies. If Guarantor becomes liable for any indebtedness owing
by Seller to Buyer, by endorsement or otherwise, other than under this Guaranty,
such liability shall not be in any manner impaired or affected hereby and the
rights of Buyer hereunder shall be cumulative of any and all other rights that
Buyer may ever have against Guarantor. The exercise by Buyer of any right or
remedy hereunder or under any other instrument, or at law or in equity, shall
not preclude the concurrent or subsequent exercise of any other right or remedy.

6.13 Other Defined Terms. Any capitalized term utilized herein shall have the
meaning as specified in the Repurchase Agreement, unless such term is otherwise
specifically defined herein.

6.14 Entirety. This Guaranty embodies the final, entire agreement of Guarantor
and Buyer with respect to Guarantor’s guaranty of the Guaranteed Obligations and
supersedes any and all prior commitments, agreements, representations, and
understandings, whether written

 

- 15 -



--------------------------------------------------------------------------------

or oral, relating to the subject matter hereof. This Guaranty is intended by
Guarantor and Buyer as a final and complete expression of the terms of the
Guaranty, and no course of dealing between Guarantor and Buyer, no course of
performance, no trade practices, and no evidence of prior, contemporaneous or
subsequent oral agreements or discussions or other extrinsic evidence of any
nature shall be used to contradict, vary, supplement or modify any term of this
Guaranty. There are no oral agreements between Guarantor and Buyer relating to
the subject matter hereof.

6.15 Intent. The Guarantor and the Buyer intend that this Guaranty constitutes a
“securities contract” as that term is defined in section 741(7)(xi) of the
Bankruptcy Code and damages under this Guaranty in any proceeding under the
Bankruptcy Code with respect to Guarantor shall be measured in accordance with
section 562 of the Bankruptcy Code.

[SIGNATURES ON NEXT PAGE]

 

- 16 -



--------------------------------------------------------------------------------

EXECUTED as of the day and year first above written.

 

BLACKSTONE MORTGAGE TRUST, INC., a

Maryland corporation

By:       /s/ Douglas Armer   Name:   Douglas Armer   Title:  

Managing Director, Head of

Capital Markets and Treasurer

[Signature Page to Guaranty]